131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Beverly EGGENA, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION;  Kathy Coffin;  BarbaraSalazar, Defendants-Appellees.
No. 97-15563.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 21, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-96-00477-LDG(RJJ);  Lloyd D. George, Chief Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Beverly Eggena appeals pro se the district court's Fed.R. Civ.P. 12(b)(1) dismissal of her action under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671-80, for failure to exhaust her administrative remedies.  Eggena sued defendants for allegedly altering her application for disability benefits, which resulted in the denial of her application.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Senger v. United States, 103 F.3d 1437, 1440 (9th Cir.1996), and we affirm.


3
Because Eggena failed to exhaust her administrative remedies under the FTCA before she commenced her federal action,1 we conclude that the district court correctly dismissed Eggena's action for lack of subject matter jurisdiction.  See McNeil v. United States, 508 U.S. 106, 110-113 (1993);  Jerves v. United States, 966 F.2d 517, 519 (9th Cir.1992).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We deny Eggena's motion to supplement the record on appeal


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Defendants removed Eggena's action to federal district court after she filed her action in a Nevada state court